Citation Nr: 0812488	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-05 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a punji stick wound to the right 
hand, involving Muscle Group IX

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left thigh, involving 
Muscle Group XV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from June 1963 to July 1966.  
He received the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Milwaukee, Wisconsin 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating action dated in July 1999, the RO granted 
the veteran's claim for service connection for residuals of a 
punji stick wound to the right hand and assigned the 
disability a noncompensable evaluation, effective from 
September 3, 2008.  Subsequently, in an August 2001 decision, 
the RO increased the evaluation to 10 percent, effective 
September 3, 1998.

The RO, in a September 1999 rating decision, continued a 
previously assigned noncompensable evaluation for residuals 
of a gunshot wound to the left thigh.  Subsequently, in an 
August 2001 decision, the RO assigned a 10 percent evaluation 
for the disability, effective May 14, 1999.

The claim was previously before the Board in May 2005, at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's residuals of a punji stick wound to right 
hand is manifested by pain and decreased strength.

2.  Throughout the rating period on appeal, the veteran's 
residuals of a gunshot wound of the left thigh is manifested 
by muscle loss and weakness.




CONCLUSIONS OF LAW

1.   The criteria for initial evaluation in excess of 10 
percent for residuals of a punji stick wound to the right 
hand, involving Muscle Group IX, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5315 
(2007).

2.  .  The criteria for an evaluation of 20 percent, but no 
higher, for residuals of a gunshot wound of the left thigh, 
involving Muscle Group XV, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5315 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claim for an increased initial 
evaluation for a punji stick wound to the right hand, because 
the July 1999 rating decision granted service connection for 
the disability, such claim is now substantiated.  As such, 
his filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here 
because the March 2003 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes  (DC) 
for the disability at issue, and included a description of 
the rating formulas under those diagnostic codes.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
higher evaluations for his service-connected punji stick 
wound to the right hand.

With respect to the veteran's claim for an increased 
evaluation for residuals of a gunshot wound to the left 
thigh, VA issued VCAA notice letters in October 2002 and 
August 2005 from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence, and requested that he submit 
any evidence in his possession pertaining to the claims.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  The March 2003 Statement of the Case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under that diagnostic 
code.  

The October 2002 and August 2005 VCAA notice letters also 
failed to discuss the law pertaining to effective dates.  
However, although the instant decision grants the veteran's 
claim for an increased rating for his residuals of a gunshot 
wound to the left thigh, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
because the AOJ will be responsible for addressing any notice 
defect with regard to the effective date element when 
effectuating the award.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of a punji 
stick wound to the right hand, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Pertinent criteria for evaluating muscle injuries are as 
follows:

VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56 (2007).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large[[Page 348]]low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (2005).
During the pendency of the veteran's appeal, the schedular 
criteria by which ankylosis and limitation of motion of the 
fingers are rated changed.  See 67 Fed. Reg. 48784-48787 
(Jul. 26, 2002) (effective August 26, 2002).  The regulations 
pertaining to evaluation of scars also changed (effective 
August 30, 2002).

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies. If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Legal Analysis

1.  Right Hand

The veteran is currently assigned a 10 percent evaluation for 
his service-connected residuals of a punji stick wound to 
right hand.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from September 3, 1998.  Documents of record 
establish that the veteran is right handed.

The veteran's right hand disability has been evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5309, which pertains to 
residuals of injury to Muscle Group IX, namely the intrinsic 
muscles of the hand.  The function of these muscles is listed 
as the forearm muscles act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  The intrinsic muscles of the hand 
include:  Thenar eminence; short flexor, opponens, abductor 
and adductor of the thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal, and 3 palmar interossei.  38 C.F.R. § 4.73.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under DC 5309, a 10 percent rating will be assigned for 
moderate muscle injury.  A 20 percent evaluation is warranted 
where the injury is moderately severe in either upper 
extremity.  A 30 percent rating is assignable for severe 
injury to Muscle Group IX in the dominant extremity.  38 
C.F.R. § 4.73.

DC 5309 further provides that the hand is so compact a 
structure that isolated muscles injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc., and therefore such an injury should be rated 
on limitation of motion, with a minimum 10 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, DC 5309, Note.  
Limitation of motion of individual digits is evaluated under 
DCs 5228 through 5230. 38 C.F.R. §4.71a.

The regulations pertaining to ankylosis and limitation of 
motion of finger injuries underwent revision on August 26, 
2002.  Therefore, the Board will consider the regulations in 
effect both prior to and since August 26, 2002.  

Prior to August 26, 2006, individual thumb injuries were 
rated under 38 C.F.R. § 4.71a, Diagnostic Code is 5224 
(pertaining to ankylosis of the thumb).  Under this Code 
favorable ankylosis of the major thumb warrants a 10 percent 
rating. Unfavorable ankylosis of the major or minor thumb 
warrants a 20 percent evaluation.  Extremely unfavorable 
ankylosis of the thumb will be rated as amputation under 
Diagnostic Code 5152.  However, in this case, there is no 
evidence that the veteran's thumb was anklyosed, including on 
VA examination in July 1999 or during various VA outpatient 
treatment records.  Therefore, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent under Diagnostic Code 5152 or Diagnostic Code 5224.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  The record reflects that the veteran has 
complained of experiencing pain and decreased strength.  The 
Board recognizes that examiners have acknowledged and 
confirmed such symptomology.  The Board, however, finds that 
an additional evaluation for pain and weakness under these 
provisions is not appropriate in this instance.  Pain and 
functional impairment are already considerations of 38 C.F.R. 
4.56 and DC 5309 and, thus, the veteran has already been 
compensated consistent with his symptoms under these 
criteria.  Thus, he has already been compensated for painful 
motion and associated functional loss.  38 C.F.R. §§ 4.40, 
4.45 (2007); De Luca, supra.  Further, there has been no 
demonstration by competent clinical evidence of record that 
the additional functional impairment due to decreased 
strength or pain, including on use, is comparable to the 
criteria for a rating in excess of 10 percent under any 
applicable Diagnostic Code based on limitation of motion.

The Board finds that under the revised regulations pertaining 
to injuries of the fingers in effect from August 26, 2002, 
the veteran is also entitled to no more than a 10 percent 
evaluation.  In this regard, 38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (pertaining to limitation of motion of the thumb) 
(effective since August 26, 2002) is applicable.  Under this 
code, a 20 percent evaluation is warranted for the major 
thumb when there is a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  In this regard, there is 
no evidence that there is a gap of two inches between the 
veteran's thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Indeed, on VA examination 
in November 2002, the examiner reported that the veteran had 
full range of motion of all fingers.  However, the examiner 
did indicate that the veteran's strength on his right hand 
was significantly decreased when compared to the left with 
strength per each finger being 4+/ 5 when compared to 5/5 on 
the left and the fifth finger being 4/5.  The examiner also 
reported that the veteran was unable to approximate thumb to 
fifth finger on the right, but was able to do so with ease on 
the left hand.  The veteran was also unable to maintain 
contact of the thumb and index finger on the right against 
abrupt force but was able to do so on the left.  The examiner 
diagnosed the veteran with decreased strength of the right 
thumb.  

Therefore, as the evidence of record does not demonstrate 
that the veteran has compensable limitation of motion of his 
thumb, but continues to demonstrate functional loss due to 
weakness, the Board, considering the criteria set forth in 38 
C.F.R. §§ 4.40 and Deluca, finds that the veteran's right 
hand disability continues to be moderately disabling, thus 
not entitling him to an evaluation greater than 10 percent 
for limitation of motion of his right hand disability under 
Diagnostic Code 5228 (in effect since August 26, 2006).

In conclusion, the Board finds that under Diagnostic Code 
5309 (pertaining to Muscle Group IX injuries) and the old and 
revised regulations pertaining to the fingers in effect prior 
to and since August 26, 2002, the veteran is entitled to no 
more than a 10 percent evaluation for his right hand 
residuals of a punji stick wound, which is moderately 
disabling.

2.  Left Thigh

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
residuals of a gunshot wound to the right thigh, on May 14, 
1999.  Therefore, the rating period for consideration on 
appeal begins May 14, 1998, one year prior to the date of 
receipt of the claim upon which the October 2000 Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o) (2).
The veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.73, Diagnostic Code 5315.  Under this 
code, a 10 percent rating is warranted for moderate muscle 
disability.  A moderately severe muscle disability warrants a 
20 percent rating and a severe muscle disability warrants a 
maximum 30 percent rating. Muscle Group XV's functions 
include adduction of hip, flexion of hip and flexion of knee. 
It includes the mesial thigh group muscles: (1) adductor 
longus; (2) adductor brevis; (3) adductor magnus; and (4) 
gracilis.

The type of injury associated with a moderate disability of 
muscles is a through and through, or deep penetrating wound 
of relatively short track by a single bullet or small shell, 
or shrapnel fragment.  There is an absence of explosive 
effect of high velocity missile and of residuals of 
debridement, or of prolonged infection.  The entrance scars 
are linear or relatively small and so situated as to indicate 
a relatively short track of the missile with signs of 
moderate loss of muscle substance and of definite weakness or 
fatigue in comparative tests.  Complaints may include fatigue 
and fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.  38 C.F.R. § 
4.56(b).

Moderately severe muscle disability requires a showing of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  There must be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups. There must be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

Severe muscle disability requires a showing of a through-and- 
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 38 
C.F.R. § 4.56(c), worse than those shown for moderately- 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).

In this case, the Board finds that the medical evidence 
demonstrates that an increased evaluation is warranted for 
the veteran's service connected left thigh muscle disability.  
As noted above, in order to achieve a 20 percent evaluation 
for a moderately severe muscle disability, the must be 
objective evidence of entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups, indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscles, compared with the sound side, and tests of strength 
and endurance compared with the sound side must demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Here, there is evidence of entrance and exit scars.  In this 
regard, the veteran's service medical records reflect that he 
was hospitalized in May 1966 for seven days for treatment 
(including the removal of a .45 caliber slug) of a missile 
wound of the soft tissue of the left thigh.  Post-service 
records, including July 1999 and August 2004 VA examination 
reports, reflect that the veteran has entrance and exit scars 
from his in-service left thigh missile wound.   

Further, there is evidence of palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscles, compared with the sound side.  In this regard, 
although the examiner from the veteran's December 1999 VA 
muscles reported that there was no significant loss of tissue 
or herniation of the veteran's left thigh muscle, the 
examiner from the veteran's May 1999 Muscles VA examination 
reported that the veteran had slight muscle depression to 
approximately 1.5 cm that was in the area of the medial 
aspect of his left thigh.  

Additionally, the record reflects that tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  In this regard, on VA examination in 
May 1999, the examiner reported that the veteran's muscle 
strength was 5/5, which reflects normal strength.  Likewise, 
in July 2000, a private examiner, after examining the 
veteran, reported that the muscle strength in the veteran's 
lower extremities was graded as "good+ to normal and 
symmetrical."  He also indicated that no definitive muscle 
wasting could be detected in the veteran's lower extremities.  
However, on VA examination in August 2004, the examiner 
reported that the veteran's left hip adduction was 4-, 3+/5 
and that he had left hip adductor muscle weakness that was 
related to muscle loss from trauma.  

Thus, in light of objective evidence of left thigh entrance 
and exit scars, muscle loss, and muscle weakness, the Board 
finds that an increased evaluation of 20 percent for 
moderately severe muscle disability of the left thigh as well 
as the right hand is warranted. 

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  In that regard, the veteran complained of 
pain on use of the right thigh.  The Board recognizes that 
examiners have acknowledged and confirmed such symptomology.  
The Board, however, finds that an additional evaluation for 
pain under these provisions is not appropriate in this 
instance.  Pain and functional impairment are already 
considerations of 38 C.F.R. 4.56 and DC 5315 and, thus, the 
veteran has already been compensated consistent with his 
symptoms for impairment of the right thigh under these 
criteria.  Thus, he has already been compensated for painful 
motion and any functional loss. 38 C.F.R. §§ 4.40, 4.45 
(2007); De Luca, supra.

The Board notes that an evaluation greater than 20 percent is 
not warranted at this time as the veteran's right thigh 
disability does not nearly approximate the criteria required 
under DC 5315 for a severe evaluation.  Hence, with 
resolution of doubt in the veteran's favor, the Board finds 
that competent evidence of record supports a finding for an 
increased evaluation, from 10 percent disabling to 20 percent 
disabling, for residuals of a gunshot wound to the right 
thigh.

3.  Separate Evaluations--Scars

In determining whether the veteran is entitled to a separate 
evaluation for his right hand and left thigh wound scars the 
Board has considered the regulations in effect both prior to 
and since August 30, 2002.  With respect to the regulations 
in effect prior to August 30, 2002, the Board concludes that 
the veteran is not entitled to a separate evaluation for 
either his right hand or his left thigh scars. 

In this regard, with respect to the veteran's right hand, on 
VA examination in May 1999, the examiner noted that the 
veteran had a very faded, 0.5 cm well-healed, nontender, 
nondisfiguring scar in the web between the thumb and index 
finger of the right hand.  There was no adherence, 
significant elevation, inflammation, edema, keloid formation, 
underlying tissue loss, or breakdown of the skin.  

With respect to the veteran's left thigh, on VA examination 
in May 1999, the examiner reported that the veteran had an 
entry wound scar on the anterior thigh that was 5 cm and an 
exit wound scar that was 5.5 cm on the medial aspect of his 
left thigh.  The examiner also reported that there was no 
tenderness, adhesions, texture, ulceration, or skin 
breakdown.  She also reported that there was no elevation or 
depression of the scar, slight tissue loss, inflammation, 
edema, keloid formation, or disfigurement.  Likewise, on VA 
examination in December 1999, the examiner reported that the 
veteran had a 3 x 1 cm scar below the left groin area and a 
scar at the medial aspect of the mid thigh measuring 2.5 x 
1.5 cm.  The examiner further wrote that both scars were 
well-healed and nontender.

As such, because the scars at issue do not involve the head, 
face or neck, or second or third degree burn scars, a 
separate compensable evaluation is not warranted under 
Diagnostic Code 7800, 7801, 7802 (effective prior to August 
30, 2002).  Similarly, because there is no evidence that the 
scars are superficial, poorly nourished, with repeated 
ulceration or that the scars are superficial, tender, and 
painful on objective examination, a separate, compensable 
evaluation is also not warranted under Diagnostic Code 7803 
or 7804 (effective prior to August 30, 2002).  

With respect to the regulations in effect since August 30, 
2002, the Board also concludes that the veteran is not 
entitled to a separate evaluation for either his right hand 
or his left thigh scars. 

In this regard, with respect to the veteran's right hand, the 
examiner from the veteran's August 2004 VA examination noted 
that the veteran had a faint, less than 1 cm scar between the 
first and second digits, that was nonadherent and nontender 
and not raised or depressed.

With regard to the veteran's left thigh, on VA examination in 
August 2004, the examiner reported that the veteran had a 
well-healed linear scar in the lateral proximal anterior 
thigh that was 5 cm in length that was nonadherent, not 
elevated or depressed, and not associated with tissue loss.  
She also reported that the veteran had a well-healed scar at 
the medial mid thigh that was 3 centimeters in length and up 
to 1 centimeter in length.  She also indicated that the scar 
was slightly depressed compared to surrounding tissue, but 
that it was not adherent.

Thus, the Board finds that because the record does not 
demonstrate that the veteran's current residual scars are 
deep or cause limited motion and exceed 6 square inches, or 
are superficial and 144 square inches or greater, or 
unstable, ulcerating, or painful on examination, the veteran 
is not entitled to a compensable rating under Diagnostic 
Codes 7801, 7802, 7803, or 7804 (effective since August 30, 
2002).  The Board also notes that because the scars at issue 
do not involve the head, face or neck, a separate compensable 
rating is not warranted under Diagnostic Code 7800 (effective 
since August 30, 2002).  

With respect to Diagnostic Code 7805 (as in effect both prior 
to and from August 30, 2002), where scars are rated on 
limitation of function of the part affected, there is no 
evidence that the veteran's scars cause limitation of 
function of the veteran's right hand or left thigh. 

In conclusion, the Board finds that the veteran is not 
entitled to separate evaluations for his right hand and left 
thigh scars under the old or revised regulations pertaining 
to scars.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a punji stick wound to the right hand, 
involving Muscle Group IX is denied.

Entitlement to an evaluation of 20 percent, but no higher, 
for residuals of a gunshot wound of the left thigh, involving 
Muscle Group XV, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


